                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION


CHARLES GUDBRANDSEN,                )
                                    )
            Plaintiff,              )
                                    )
            vs.                     )                    Case No. 18 C 50411
                                    )
ROGER A. SCOTT, Sheriff of DeKalb   )
County, and CITY OF SYCAMORE POLICE )
DEPARTMENT,                         )
                                    )
            Defendants,             )
                                    )
and                                 )
                                    )
OFFICE OF THE ILLINOIS ATTORNEY     )
GENERAL,                            )
                                    )
            Intervenor-Defendant.   )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Pro se plaintiff Charles Gudbrandsen has sued the City of Sycamore Police

Department and Roger A. Scott, the Sheriff of DeKalb County. He alleges that Illinois'

recently-enacted Firearms Restraining Order Act, 430 Ill. Comp. Stat. 67, violates the

Second Amendment to the United States Constitution. Scott has moved to dismiss the

complaint, arguing that Gudbrandsen lacks standing to pursue his claim because he

has not suffered an injury. The state of Illinois, which has intervened in the case to

defend the constitutionality of the statute, has also filed a motion to dismiss for lack of

standing. For the reasons explained below, the Court grants the motions.
                                       Background

       The Firearms Restraining Order Act became effective on January 1, 2019. In

relevant part, the Act establishes a procedure by which an individual can file a petition

for an emergency restraining order against someone that "poses an immediate and

present danger of causing personal injury to himself, herself, or another by having in his

or her custody or control, purchasing, possessing, or receiving a firearm." 430 Ill.

Comp. Stat. 67/35(a). The only individuals who may petition for a restraining order

under the Act are law enforcement officials or family members of the person against

whom the order is sought. See id. § 67/5 (defining "petitioner"). If the court grants the

petition, it must issue a restraining order requiring the respondent to refrain from

possessing or obtaining firearms and to turn over his or her Firearm Owner's

Identification Card and/or concealed carry license to law enforcement. Id. § 67/35(g).

Another provision of the Act, 420 Ill. Comp. Stat. 67/60, requires Illinois courts to

recognize similar firearms restraining orders issued in other jurisdictions that are filed

with the clerk of the court.

       Gudbrandsen alleges that sections 67/35 and 67/60 of the Act violate the Second

Amendment. He does not allege, however, that the Act has been enforced against him

or anyone else. Rather, he contends that the ex parte procedure established in section

67/35 and the recognition of out-of-state firearms restraining orders subject him to

possible "State action, enforced by the Defendants, which will invariably imbue the

Plaintiff as being psychologically unstable, violent, and/or engaged in criminal conduct[]

based solely on an allegation from a petitioner, or any other arbitrary standard enacted

by another state, tribe, or United States Territory." Amended Compl., dkt. no. 19, ¶ 11.



                                              2
Gudbrandsen alleges that the onset of ex parte proceedings under section 67/35 could

result in the loss of his security clearance and thus his job as an officer in the United

States Army.

       In his original complaint, Gudbrandsen named the state of Illinois as the sole

defendant. The state moved to dismiss the complaint, arguing that sovereign immunity

barred the suit and that Gudbrandsen lacked standing because he had not suffered an

injury. In his brief in response to the motion, Gudbrandsen addressed only the question

of standing; rather than discussing the issue of sovereign immunity, he filed an

amended complaint that substituted as defendants the City of Sycamore Police

Department and the Sheriff of DeKalb County.

       The Sheriff has moved to dismiss the amended complaint for lack of standing.

The Office of the Illinois Attorney General, no longer a named defendant, moved to

intervene in the suit to defend the constitutionality of the statute, and its prior motion to

dismiss for lack of standing remains pending.

                                         Discussion

       The doctrine of standing "is rooted in Article III" of the U.S. Constitution, "which

limits a federal court's power to the resolution of 'Cases' or 'Controversies.'" Carello v.

Aurora Policemen Credit Union, 930 F.3d 830, 833 (7th Cir. 2019). A federal court may

therefore exercise jurisdiction over a dispute only if the plaintiff has "allege[d] an injury in

fact that is traceable to the defendant's conduct and redressable by a favorable judicial

decision." Id.

       In this case, the question of whether Gudbrandsen has standing turns on the

"injury in fact" requirement—specifically, whether he may challenge the constitutionality



                                               3
of the Firearms Restraining Order Act even though it has not been enforced against

him. In Susan B. Anthony List v. Driehaus, 573 U.S. 149 (2014), the Supreme Court

explained that in appropriate circumstances an individual need not have experienced

"an actual arrest, prosecution, or other enforcement action" to challenge a law. Id. at

158. "Instead, we have permitted pre-enforcement review under circumstances that

render the threatened enforcement sufficiently imminent." Id. at 159. To satisfy this

requirement, the plaintiff must allege that he has "an intention to engage in a course of

conduct arguably affected with a constitutional interest, but proscribed by a statute, and

there exists a credible threat of prosecution thereunder." Id.

       The allegations in Gudbrandsen's amended complaint do not satisfy this

requirement. First, he has not alleged that he intends to engage in conduct that that is

"arguably proscribed by" the Firearms Restraining Order Act. By the express terms of

the Act, he would be subject to a restraining order only if a law enforcement officer or a

member of his family filed "an affidavit or verified pleading" alleging that he "poses an

immediate and present danger of causing personal injury to himself . . . or another."

430 Ill. Comp. Stat. 67/35(a). But Gudbrandsen has not alleged that he intends to pose

such a danger or that he plans to engage in conduct that would lead another person to

believe him dangerous. Rather, he appears to contend that he will be falsely or

mistakenly accused but does not allege any facts suggesting that this fear has any

basis in reality. Indeed, the Act guards against malicious or intentionally false

accusations by providing that a "person who files a petition for an emergency firearms

restraining order, knowing the information provided to the court at any hearing or in the

affidavit or verified pleading to be false, is guilty of perjury," id. § 67/35(c), and thus



                                               4
subjects him- or herself to criminal prosecution.

       The Supreme Court's decision in Babbitt v. United Farm Workers National Union,

442 U.S. 289 (1979), provides a useful comparison. In that case, the Court held that

the plaintiffs had standing to challenge a statute that made it unlawful to use "dishonest,

untruthful and deceptive publicity" in advocating agricultural boycotts even though the

plaintiffs "did not plan to propagate untruths." Id. at 301. The Court, citing New York

Times Co. v. Sullivan, 376 U.S. 254 (1964), reasoned that "erroneous statement is

inevitable in free debate" and that the plaintiffs had therefore sufficiently alleged their

intent to engage in proscribed activities because they planned to continue their boycott

advocacy. Babbitt, 442 U.S. at 301. In this case, by contrast, Gudbrandsen has not

alleged anything that would suggest that he is likely to be accused of dangerousness in

an ex parte proceeding under the Act as a result of any particular future conduct.

Whereas false statements naturally occur during "free debate"—particularly during

boycott campaigns—the average individual does not as a matter of course "pose[] an

immediate and present danger of causing personal injury." 430 Ill. Comp. Stat.

67/35(a). Gudbrandsen thus has not alleged an intention to engaged in proscribed

activities as required by Babbitt and Susan B. Anthony List.

       Similarly, Gudbrandsen has not alleged facts that support a reasonable inference

that he faces a "substantial" or "credible" threat of future enforcement. See Susan B.

Anthony List, 573 U.S. at 161, 164. Unlike the plaintiffs in Susan B. Anthony List,

Gudbrandsen has not identified any instances in which ex parte proceedings under

section 67/35 have been instituted against him or anyone else based on conduct in

which he plans to engage. See id. at 164 ("[P]ast enforcement against the same



                                              5
conduct is good evidence that the threat of enforcement is not chimerical" (internal

quotation marks omitted)). In Susan B. Anthony List, for example, the plaintiffs credibly

alleged a risk of future enforcement because the state had "already found probable

cause to believe that [the petitioners] violated the statute" by making "the same sort of

statement petitioners plan to disseminate in the future." Id. at 162. In this case,

Gudbrandsen has not alleged any history of enforcement of the Act that might

"demonstrate a realistic danger of sustaining direct injury as a result of the statute's

operation or enforcement" beyond a purely "imaginary or speculative" risk that he will be

falsely accused. Babbitt, 442 U.S. at 298.

       The Firearms Restraining Order Act also poses a less serious risk of

enforcement than the statute at issue in Susan B. Anthony List because it allows only a

small category of individuals—law enforcement officers and Gudbrandsen's family

members—to institute proceedings against him. See 430 Ill. Comp. Stat. 67/5; see also

Susan B. Anthony List, 573 U.S. at 164 ("The credibility of [the] threat [of enforcement]

is bolstered by the fact that . . . 'any person' with knowledge of the purported violation

[may] file a complaint."). And unlike the plaintiffs in Susan B. Anthony List—which were

organizations that criticized candidates for political office and thus were "easy targets"

for complaints, see id.—Gudbrandsen has not alleged that he is particularly susceptible

to false accusations of dangerousness, particularly in light of the fact that a knowingly

false accusation would be a crime. Because the allegations in the amended complaint

do not reasonably suggest that "there exists a credible threat" that the Act will be

enforced against him, id. at 159, Gudbrandsen does not have standing to raise his pre-

enforcement challenge.



                                              6
       Finally, Gudbrandsen also appears to allege that he has already suffered an

injury—namely that "[i]n order to attempt to prevent enforcement of this Act, the Plaintiff

must avoid any conduct that could, misconstrued or otherwise, label the Plaintiff as a

'danger to himself or others.'" Pl.'s Resp. to Illinois' Mot. to Dismiss, dkt. no. 18, at 2–3.

Construing his pro se submission liberally as the Court must, see Erickson v. Pardus,

551 U.S. 89, 94 (2007), it is reasonable to interpret this argument as an allegation that

Gudbrandsen has been injured by the need to refrain from certain conduct in order to

avoid running afoul of the Act. But even if it is so construed, this allegation does not

provide a basis on which to deny the motions to dismiss. Gudbrandsen has not

identified any specific conduct from which he has had to refrain. He has thus failed to

allege a plausible connection between the Act and his supposed injury as required to

withstand the motions to dismiss. 1 See Reed v. Palmer, 906 F.3d 540, 548 (7th Cir.

2018) (noting that a plaintiff states a plausible claim for relief if he includes "enough

details about the subject matter of the case to present a story that holds together"); see

also Bell, 697 F.3d at 454 ("[A] plaintiff's notional or subjective fear of chilling is




1 Even if Gudbrandsen had identified specific conduct or behavior in which he feels he
can no longer engage because of the risk of ex parte proceedings Act, it is unclear
whether a "chilling effect" on the exercise of Second Amendment rights can constitute
an injury with respect to constitutional claims other than those under the First
Amendment. See, e.g., Moustakas v. Margolis, 154 F. Supp. 3d 719, 732 (N.D. Ill.
2016); Bolton v. Bryant, 71 F. Supp. 3d 802, 817 (N.D. Ill. 2014) (Chang, J.) ("The prior
restraint doctrine embraces concepts unique to the First Amendment; the primary focus
of the doctrine is preventing censorship and limiting the chilling effect of prior restraints
on protected speech."); but see Ill. Ass'n of Firearms Retailers v. City of Chicago, 961 F.
Supp. 2d 928, 946 n.7 (N.D. Ill. 2014) (Chang, J.) ("Plaintiffs here have sufficiently
demonstrated that their Second Amendment right to acquire firearms via legitimate
transfers have [sic] been chilled . . . ."). The Court need not resolve this issue, however,
because Gudbrandsen has at most alleged a "notional or subjective fear of chilling."
Bell v. Keating, 697 F.3d 445, 454 (7th Cir. 2012).
                                                7
insufficient to sustain a court's jurisdiction under Article III . . . ." (citing Laird v. Tatum,

408 U.S. 1, 11, 13–14 (1972))).

                                           Conclusion

       For the foregoing reasons, the Court grants the motions to dismiss by defendant

Scott [dkt. no. 24] and intervenor Office of the Illinois Attorney General [dkt. no. 9] and

directs the Clerk to enter judgment dismissing the case for lack of standing.



                                                     ________________________________
                                                          MATTHEW F. KENNELLY
                                                          United States District Judge

Date: September 6, 2019




                                                 8
